DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, and 10-22 are pending with claims 17 and 19 withdrawn as drawn to a non-elected species. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 10-16, 18, and 20-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,008,723 with some as noted below in view of Zhamu (US 2011/0017587) or Varma (US 2012/0142832). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 

The subject matter from dependent claims 2-8, 10-13 and 21 is also present within the method claims of the ‘723 patent, except for the limitation of claim 3. However, the inclusion of protective material would be considered routine, and, as described by Zhamu, par. 0089 (solvent), be included within an impacting apparatus/reactor. Additionally, Zhamu describes the use of a functional agent as claimed in claim 16, demonstrating such a compound was known in the art instead of producing a purely conductive material as recited in the ‘723 patent. Additionally, it is noted that the (‘723) claimed “electrode active material” corresponds to the instantly claimed “solid carrier particles.” Also, Varma discloses the amino acid and sulfur-containing functional agents (par. 0053, 0063-0064) as claimed, demonstrating these alternatives were known in the art.  It would have been obvious to one of ordinary skill in the art to have modified the claims of the ‘723 patent as suggested by Zhamu or Varma above because these references discuss similar types of materials to those in the claims. As such, one of ordinary skill in the art thus would have had a reasonable expectation of success from having incorporated the suggested known techniques in the art, as outlined above. 
Claims 1-6, 8, 10-16, 18, and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,899,672 with some in view of Zhamu (US 2011/0017587) or Varma (US 2012/0142832). Although the claims at issue are not identical, they are not patentably distinct from each other in view of the following.
Claim 4 of the ‘899 Patent depends from claim 1, and includes all of the limitations of claim 1 of the instant application. The other dependent claims would be analyzed in a similar manner to the above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10-14, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2011/0017587), hereinafter Zhamu, in view of Zhamu et al. (US 2009/0022649), hereinafter Zhamu (‘649).
Regarding claims 1-2, 4-6, 10, and 22, Zhamu discloses a method of producing functionalized isolated graphene sheets (“NGP’s”) (abstract) comprising (a) placing a mixture of graphitic material in particles and a solvent/functionalizing agent into a reactor vessel (‘587 par. 0088-0090, the reactor corresponds to the claimed energy impacting apparatus and the graphitic material has never been intercalated or oxidized), and (b) subjecting the mixture to a direct ultrasonication (the application of sound energy to effect mixing is equivalent to a “resonant acoustic mixer”) process in order to cause the graphene sheets to form (Fig. 2) for a length of time sufficient to form NGPs (par. 0090). 
Zhamu’s differs from the claimed process in the most apparent manner in that there is no solid carrier present, and thus, the portions from each of the recited steps of (a)-(c) regarding the solid carrier material particles are not explicitly disclosed since there is no solid carrier material present – but it is noted that the addition of solid particles would result in the process as claimed, separation, and functionalization all at the same time to produce functionalized NGPs (and the azide compound is optional as discussed in par. 0091). 
The process as described above does not explicitly disclose a step of dissolving, melting, etching, vaporizing, sublimating, or burning off said carrier material as to separate the graphene sheets, OR the carrier material as required in the claims, or the ball milling. However, Zhamu ‘649 discloses a process of producing “ultra-thin” NGPs by using a combination of processes, with one route involving two ultra-sonication steps (as in claim 22) and no intercalation (Zhamu ‘649, par. 0050). Zhamu ‘649 also explains (par. 0025) that it is known to exfoliate a laminar material to produce nano-scaled platelets without an intercalation step (‘649 par. 0025, 0049-0050, 0053). 
Zhamu (‘649) in one embodiment, also uses a Zonyl FSO surfactant material (par. 0051-0052, 0069) which would be “organic” and “polymeric” (par. 0052). Zhamu (‘649) also discloses that the separation can be done by air milling (firing a jet of air) which can be read as equivalent to sublimation or dissolving (as in claims 1, 4-6, and 22) depending on the temperature/material selected. Zhamu (‘649) also discloses that balls can optionally be added to the apparatus (par. 0034, 0036, 0058) as in claims 2, 4-5, and 22.
Because Zhamu ‘649 describes processes of producing graphene from similar types of compounds as Zhamu (above), one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Zhamu ‘649 into the modified process above of Zhamu. Accordingly, it would have further been obvious to one of ordinary 
Regarding claim 3, modified Zhamu further discloses that the reactor vessel contains a solvent, such as water, alcohol, or acetone (Zhamu ‘587 par. 0088). It is interpreted that this fluid would be equivalent to the claimed protective fluid, as Applicant discusses in par. 0022 of the published specification the use of the same types of protective fluids. 
Regarding claim 8, modified Zhamu further discloses that the graphite is pure graphite (‘587 par. 0088).
Regarding claim 10, modified Zhamu further discloses that the graphite material has never been intercalated or oxidized prior to the initial mixing step (‘587 par. 0088, 0090). 
Regarding claims 11-13, modified Zhamu further discloses that the process can produce single layer pure graphene (‘ 587 par. 0088) that is functionalized (“chemically modified graphene”) (par. 0090).
Regarding claim 14, modified Zhamu further discloses that the process uses a functionalizing agent within the reactor (impacting chamber) to produce functionalized graphene (‘587 par. 0090).
Regarding claim 16, modified Zhamu further discloses that the process can use an identical set of compounds as is claimed for the functionalizing agent (‘587 par. 0070-0071 including the set of different chemical formulas below). 
Regarding claim 21, modified Zhamu further discloses using a continuous energy impacting device (claim 1 discusses a direct ultrasonication with ultrasonic waves of a desired intensity for a length of time) (emphasis added). Since the device operates “for a length of time,” it is considered to meet this limitation.  
Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2011/0017587) in view Zhamu (US 2009/0022649) as applied to claim 14 above, and further in view of Varma et al. (US 2012/0142832), hereinafter Varma.
Regarding claims 15 and 18, modified Zhamu does not explicitly disclose the use of a functionalizing agent containing a sulfonate group (SO3H) as claimed. However, Varma discloses a variety of known compositions for producing functionalized graphene sheets (Varma, Title, par. 0038, 0056), including for sulfonates (par. 0063-0064), demonstrating that sulfonated functionalized graphene sheets were known in the art. 
Modified Zhamu’s process discloses a process of functionalizing using a different functionalizing agent than is claimed (substitution of elements). One of ordinary skill in the art would have recognized that Varma’s disclosure of sulfonates as known in the art as being used in functionalized graphene sheets would have rendered such a substitution predictable. Therefore, in order to produce a known type of functionalized graphene having a sulfonated functionalized group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to substitute a sulfonate group containing compound in for the functionalizing agent as claimed. 
Regarding claim 20, modified Zhamu does not explicitly disclose the use of a functionalizing agent as recited in this claim. However, Varma discloses a variety of known compositions for producing functionalized graphene sheets (Varma, Title, par. 0038, 0056), 
Modified Zhamu’s process discloses a process of functionalizing using a different functionalizing agent than is claimed (substitution of elements). One of ordinary skill in the art would have recognized that Varma’s disclosure of amino acids as known in the art as being used in functionalized graphene sheets would have rendered such a substitution predictable. Therefore, in order to produce a known type of functionalized graphene having an amino acid functionalized group, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as discussed above to substitute an amino acid functional group containing compound in for the functionalizing agent as claimed. 
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive. In the remarks, Applicant argues that the applied references do not teach the limitation “having never been previously intercalated or chemically oxidized” as now amended in claims 1, 4, and 5. Examiner also notes that claim 22 remains not amended and would not require this limitation. 
In response, Examiner points out that this limitation is also present in dependent claim 10 (with a further limitation of “prior to said mixing step”), and is taught by the primary reference (Zhamu, ‘587). Zhamu, ‘587, in par. 0088-0090 discusses that this amended feature, was already discovered with respect to “pristine graphene” that has never been intercalated or oxidized and uses almost the same wording as in the claims as the graphitic material being used – and this is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742